In the United States Court of Federal Claims
                                         BID PROTEST
                                          No. 16-1316C
                                Filed Under Seal: March 9, 2017
                             Reissued for Publication: April 11, 2017

                                              )
 BY LIGHT PROFESSIONAL IT                     )
 SERVICES, INC.,                              )
                                              )
               Plaintiff,                     )
                                              )      Post-Award Bid Protest; Judgment upon
 v.                                           )      the Administrative Record; RCFC 52.1;
                                              )      Permanent Injunction.
 THE UNITED STATES,                           )
                                              )
               Defendant,                     )
                                              )
 v.                                           )
                                              )
 TRIBALCO, LLC,                               )
                                              )
               Defendant-Intervenor.          )
                                              )

        E. Sanderson Hoe, Counsel of Record, Covington & Burling LLP, Washington DC, for
plaintiff.

       David M. Kerr, Trial Attorney, Franklin E. White Jr., Assistant Director, Robert E.
Kirschman, Jr., Director, Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Commercial Litigation Branch, Civil Division, United States Department of Justice, Washington
DC, Karl W. Kuhn, Assistant Counsel, United States Army Engineering and Support Center,
United States Army Corps of Engineers, Huntsville, AL, for defendant.

       Richard L. Moorhouse, Attorney of Record, Józef S. Przygrodzki, Of Counsel, Greenberg
Traurig, LLP, Mclean, VA, Ryan C. Bradel, Of Counsel, Greenberg Traurig, LLP, Washington
DC, for defendant-intervenor.

                            MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff, By Light Professional Services, Inc. (“By Light”), brought this post-award bid
protest matter challenging the United States Army Corps of Engineers’ (“USACE”) decision to
award a contract for radio, satellite and microwave systems hardware and service support to
Tribalco, LLC (“Tribalco”). By Light has moved for judgment upon the administrative record,
pursuant to Rule 52.1 of the Rules of the United States Court of Federal Claims (“RCFC”). The
government and Tribalco have also moved for judgment upon the administrative record, pursuant
to RCFC 52.1. For the reasons discussed below, the Court DENIES By Light’s motion for
judgment upon the administrative record; GRANTS the government’s motion for judgment upon
the administrative record; GRANTS Tribalco’s motion for judgment upon the administrative
record; and DENIES By Light’s motion for a temporary restraining order and preliminary
injunctive relief.

II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A. Factual Background
        In this post-award bid protest matter, By Light challenges the decision by the USACE to
award a contract for radio, satellite and microwave systems hardware and service support under
Solicitation No. W912DY-16-R-0015 (the “Solicitation”) to the defendant-intervenor in this
matter, Tribalco. Compl. at ¶¶ 1, 5, 33-36.
        Specifically, By Light alleges that the USACE committed several errors in evaluating
responsive proposals for the Solicitation and By Light challenges the agency’s decision to award
the contract to Tribalco upon four grounds. Id. at ¶¶ 45-73. First, By Light alleges that the
USACE’s determination that By Light’s final proposal contained a deficiency−because the
proposal did not include a task order number for work performed under a base IDIQ contract-
was arbitrary and capricious. Pl. Mot. at 12-15. Second, By Light alleges that the USACE
“improperly introduced an unannounced criterion that descriptions of past projects performed as
task orders under IDIQ contracts must include a task order number,” in violation of 48 C.F.R. §
15.303(b)(4). Id. at 16-17. Third, By Light alleges that the USACE erred in upgrading the rating
regarding the relevancy of Tribalco’s past performance under the Solicitation’s Past Performance
factor to a “relevant” rating, in violation of 48 C.F.R. § 15.305(a)(2)(iv). Id. at 18-21. Finally,


1
 The facts recited in this Memorandum Opinion and Order are taken from the administrative record
(“AR”); plaintiff’s complaint (“Compl.”); plaintiff’s motion for judgment upon the administrative record
(“Pl. Mot.”); and plaintiff’s reply brief and opposition to the government’s motion for judgment upon the
administrative record (“Pl. Opp.”). Except where otherwise noted, all facts recited herein are undisputed.



                                                    2
By Light alleges that the USACE conducted an “irrational” evaluation of the final proposals
submitted by By Light and Tribalco, thereby prejudicing By Light. Id. at 21-22.
             By Light further alleges that it has been prejudiced by the aforementioned alleged errors,
because it has been denied the opportunity to compete for award of the contract. Pl. Mot. at 2.
And so, By Light requests that the Court set aside the USACE’s award decision, direct the
USACE to reevaluate By Light’s proposal and grant By Light certain declaratory relief. Compl.
at Prayer for Relief.

                  1. The Solicitation

             On February 23, 2016, the USACE issued the Solicitation which requested proposals for
a contract to provide radio, satellite and microwave systems hardware and service support
throughout the United States and in select locations located outside the United States. AR at
116, 139, 141. The Solicitation calls for a hybrid, firm fixed-price IDIQ single award task order
contract. Id. at 118.
             There are several provisions in the Solicitation that are relevant to By Light’s claims.
First, the Solicitation calls for three evaluation factors: Technical Capability, Past Performance
and Price. Id. at 204-08. 2 The Solicitation also provides that the Technical Capability factor
will receive the greatest weight in evaluating responsive proposals, followed by, in descending
order, the Past Performance factor and the Price factor. Id. at 210-11.
             With respect to the Solicitation’s Technical Capability factor, the Solicitation provides
that proposals must receive a minimum rating of “acceptable” to be eligible for award. Id. The


2
    The following chart shows the Solicitation’s three evaluation factors and their respective weight.

    Factor                     Description                             Relative importance
    Factor 1                   TECHNICAL CAPABILITY                    Most Important Factor
       Element 1                   Technical Approach
       Element 2                   Personnel Qualifications and
                                   Organizational Structure
       Element 3                   Experience
    Factor 2                   PAST PERFORMANCE                        Second Most Important Factor
                                                                       (Slightly Less than Factor 1)
    Factor 3                   PRICE                                   Least Important Factor,
                                                                       Significantly less important than
                                                                       all non-price factors combined.
AR at 210-11.


                                                       3
Solicitation also provides that a proposal will receive an “unacceptable” rating if the proposal
fails to meet the requirements of the Solicitation or contains deficiencies. Id. at 212. The
Solicitation’s Technical Capability factor also includes three sub-factors: technical approach,
personal qualifications and organizational structure, and experience. Id. at 206-07. Although
these sub-factors are not individually weighted, the sub-factors contribute to the overall rating of
the proposal. Id. at 206.
        Especially relevant to this dispute, the Solicitation’s experience sub-factor requires that
offerors provide three past experiences that are relevant in “scope, magnitude and complexity.”
Id. at 207. In this regard, the Solicitation provides, in relevant part, that:
                Element 3, Tab C – Experience

                Offerors shall submit documentation of three past (completed
                within the last 36 months of the issuance of the RFP) or current
                projects (with at least one invoice paid) with similar scope,
                magnitude, and complexity to the work described in the RFP,
                specifically sections 4.1, 4.2, 4.3, and 4.4 of the PWS. Offerors
                shall not include introductory language in their proposal describing
                general experience. The Government in this section is interested
                only in three “projects,” which are defined as discrete efforts
                relevant to this PWS. An IDIQ contract or a BPA alone does not
                constitute a relevant "project" but a task order under an IDIQ
                contract or the placement of a call under a BPA may
                count as a “project.” If the offeror submits more than three (3)
                projects, the Government will only review and consider the first
                three listed in the proposal. Key subcontractors are defined as
                those who will be performing 10% or more of the overall effort.
                Offerors shall submit documentation with a minimum of three past
                or current projects with similar scope, magnitude, and complexity
                to the work described in the solicitation. Experience must include
                the following information:

                           Contract title
                           Current Project Manager, including name, company
                            name, phone number, and email address
                           Contract number
                           Contract type
                           Contract value
                           Date of award
                           Period of Performance
                           Brief narrative (no longer than one page) describing the
                            nature and complexity of the work



                                                   4
                          Role of the offeror (prime or subcontractor) and percent
                           of the total contract value
                          Government Point of Contact (POC) including name,
                           phone number, and email address

                The POCs provided may be contacted by the Government as part
                of the evaluation of past performance.

Id. (emphasis supplied).
       With respect to the Solicitation’s Past Performance factor, the Solicitation also provides
that “[t]he Government will conduct a performance risk assessment based on the quality and
relevancy of the offeror's past performance, as well as that of its key subcontractors.” Id. In
addition, the Solicitation provides that, if past performance information cannot be located: “past
performance will be rated neither favorably nor unfavorably. The performance confidence rating
will be considered ‘unknown.’” Id. Lastly, with respect to the Solicitation’s Price factor, the
Solicitation provides that “[t]he Government will evaluate all aspects of the price proposal for
fairness and reasonableness for providing the best value to the Government.” Id.

               2. Evaluation Of Proposals Submitted By Tribalco And By Light
       The USACE conducted a question and answer period for the Solicitation and provided
the vendor questions and government responses to these questions to all offerors in an
Amendment to the Solicitation dated March 16, 2016. Id. at 982, 1831. On March 24, 2016,
five offerors submitted timely proposals for the Solicitation, including By Light and Tribalco.
Id. at 1832.
       In its initial proposal, By Light provided the contract number for the base IDIQ contract
that By Light identified as one of the projects to satisfy the Solicitation’s experience sub-factor.
Id. at 1032. The USACE subsequently determined that By Light’s failure to provide the task
order number for this base IDIQ contract created a deficiency in By Light’s initial proposal
because, “[t]he type of contracts listed must not be IDIQs or BPAs (should be task orders or
delivery orders of an IDIQ, BPA, or standalone contract) . . .” Id. at 1313.
       The USACE also determined that the projects that By Light identified to satisfy the
experience sub-factor were not of relevant “scope, magnitude, or complexity.” Id. at 1312. And
so, the USACE concluded that the projects identified by By Light to satisfy the experience sub-
factor demonstrated a weakness and a deficiency in By Light’s initial proposal. Id. at 1312-13.


                                                  5
       During its evaluation of Tribalco’s initial proposal, the USACE similarly determined that
the projects that Tribalco identified to satisfy the experience sub-factor were not of relevant
“scope, magnitude, or complexity.” Id. at 1337. And so, the USACE evaluated these projects as
a weakness in Tribalco’s proposal. Id.
       On May 18, 2016, the USACE issued a second amendment to the Solicitation, which
extended the deadline for offerors to resubmit their proposals until May 25, 2016 (“Amendment
2”). Id. at 1355-57. On May 25, 2016, By Light, Tribalco and three other offerors timely
submitted Final Proposal Revisions (“FPR”). Id. at 1832.
       In its FPR, By Light cured the prior deficiency in its initial proposal with respect to the
experience sub-factor, by providing the task order number for the base IDIQ contract that By
Light previously identified as one of the projects to satisfy this sub-factor. Id. at 1535. By Light
also provided two new projects to satisfy the experience sub-factor in its FPR. Id. at 1531-42.
But, By Light did not provide the task order number for the base IDIQ contract that it put
forward as one of these new projects. Id. at 1537. And so, the USACE determined that this
failure created a deficiency in By Light’s final proposal. Id. at 1656, 1836.

             3. The SSEB’s Evaluation Process
       The USACE’s Source Selection Evaluation Board (“SSEB”) met to evaluate the final
proposals on June 21–25, 2016. Id. at 1648, 1832. In the SSEB’s report dated August 9, 2016,
the SSEB evaluated each of the final proposals and decided to award the contract to Tribalco,
because Tribalco’s final proposal was “far superior” to the other proposals received by the
government. Id. at 1648-64.
       The SSEB’s report shows that the SSEB first evaluated the final proposals under the
Solicitation’s Technical Capability factor. Id. at 1651-62. In this regard, the SSEB determined
that By Light’s proposal had [***] strengths−including one significant strength−and no
weaknesses, one deficiency and no uncertainties. Id. at 1654-56. The SSEB also determined
that the single deficiency in By Light’s proposal arose from By Light’s failure to provide the task
order number for one of the base IDIQ contracts identified to satisfy the Solicitation’s experience
sub-factor. Id. at 1655-56. Specifically, the SSEB found that:
               The third experience was added but the contract number was
               incorrect. An IDIQ number was used instead. Per the [ARSS]
               solicitation, the contract number for previous performance is



                                                 6
               required. Failure to provide the contract number results in a
               deficiency . . .

Id. at 1656. And so, the SSEB rated By Light’s proposal as “unacceptable” under the
Solicitation’s Technical Capability factor. Id. at 1651.
       In evaluating Tribalco’s final proposal under the Solicitation’s Technical Capability
factor, the SSEB determined that Tribalco corrected the weakness previously found in Tribalco’s
initial proposal. Id. at 1658-59. And so, the SSEB determined that Tribalco’s final proposal had
15 strengths−including three significant strengths. Id. The SSEB also determined that
Tribalco’s overall proposal was technically superior to the other proposals that the government
received for the five following reasons:
             1. “TribalCo’s technical support is [***] with [***] and [***].” Id. at 1659.

             2. “TribalCo’s proposed technical approach allows them to rapidly address
                technical issues and to conduct timely repairs, surges and emergencies, which
                [sic] in turn will increase efficiency and decrease spending resulting in time and
                cost saving to the government.” Id. at 1660.

             3. “TribalCo is the only vendor with [***]. Cost is obviously not the most
                significant factor. Operational efficiency is value to the government.” Id. at
                1661.

             4. “TribalCo has significant direct USACE experience with radio services support
                as the current Radio Service contractor.” Id.

             5. “While all vendors may be able to provide support, TribalCo, [***] will be
                better positioned to provide immediate response for emergencies.” Id.

And so, the SSEB rated Tribalco’s final proposal as “outstanding” under the Solicitation’s
Technical Capability factor. Id. at 1974.
       The SSEB also evaluated the final proposals under the Solicitation’s Past Performance
factor. Id. at 1651. During this evaluation, the SSEB rated the final proposals submitted by By
Light and Tribalco as overall “satisfactory” under the Past Performance factor. Id.
       With respect to By Light, the SSEB found that By Light had experience with satellite
related technology, but did not have any experience with handheld radios. Id. at 1734. And so,
the SSEB initially rated the relevance of By Light’s past performance as “somewhat relevant”
under the Past Performance factor. Id. The SSEB later determined that, “[t]he solicitation states
that a rating of “Relevant” or better must be achieved in order for a vendor to be eligible for


                                                 7
award.” Id. And so, in order not to penalize or exclude By Light from consideration for “merely
lacking relevant performance,” the SSEB changed By Light’s rating with respect to relevance for
the Past Performance factor from “somewhat relevant” to “relevant.” Id.
       With respect to Tribalco, the SSEB also determined that Tribalco did not have any
experience that was directly parallel to the contract to be awarded. Id. at 1748-49. And so, the
USACE initially rated Tribalco’s final proposal as “somewhat relevant” under the Past
Performance factor. Id. at 1734. But, in order to not penalize or exclude Tribalco from
consideration for “merely lacking relevant performance,” the SSEB also changed Tribalco’s
rating with respect to relevance under the Past Performance factor from “somewhat relevant” to
“relevant.” Id. at 1734.
       Lastly, the SSEB evaluated the final proposals under the Solicitation’s Price factor. Id. at
1651. In this regard, the SSEB compared the price offered by Tribalco and By Light. Id.
Although By Light proposed a lower overall price than Tribalco, the SSEB determined, among
other things, that “the government is concerned that By Light’s pricing does not accurately
reflect the cost associated with performing the work required in accordance with the RFP due to
the [***] and the low number of [***] [full time employees].” Id. at 1664. And so, the SSEB
rated By Light’s and Tribalco’s proposed price as “Fair and Reasonable.” Id. at 1651.
       After the SSEB completed its evaluation process for the Solicitation, the contracting
officer issued a Source Selection Decision Document (“SSDD”) which included a trade-off
analysis comparing the final proposals submitted by Tribalco and By Light, and a trade-off
analysis comparing the final proposals submitted by Tribalco and of another offeror, Commdex.
Id. at 1831-50. In evaluating the Technical Capability factor, the contracting officer found that,
“[t]he number of Full Time Employees (FTE’s) [***] proposed by By Light is roughly half of
those used to estimate the [Independent Government Estimate for the Solicitation (“IGE”)]. . . .
In comparison, Tribalco proposed 3.5 FTE’s and their proposal meets the labor support needs of
the PWS requirements and more closely aligns with the 4 FTE’s used in the development of the
IGE.” Id. at 1837.
       In evaluating the Solicitation’s Past Performance factor, the contracting officer further
found that the government’s confidence in By Light’s and Tribalco’s ability to perform the work
at an acceptable level was “satisfactory” for both offerors. Id. at 1840. But, in evaluating the
Price factor, the contracting officer found that, “[a]lthough it appears that By Light is providing



                                                 8
the lowest priced proposal, they are not providing the Government the Best Value when it comes
to Centralized Support.” Id. at 1842. And so, after completing the trade-off analysis comparing
the final proposals submitted by By Light and Tribalco, the contracting officer determined that,
even if By Light received an “outstanding” rating under the Solicitation’s Technical Capability
factor, Tribalco’s proposal offered the best value to the government. Id. at 1836-50.
       The USACE awarded the contract to Tribalco on September 19, 2016. Id. at 1852.

       B. Procedural History
       On October 11, 2016, By Light filed the complaint in this bid protest matter, as well as a
motion for a temporary restraining order, motion for a preliminary injunction, memorandum in
support of its motion for a preliminary injunction and motion for a protective order. See
generally Compl; Pl. Mot. for TRO; Pl. Mot. for Prelim. Inj.; Pl. Mem.; Pl. Mot. for Prot. Order.
With By Light’s agreement, the Court held in abeyance By Light’s motions for a temporary
restraining order and for a preliminary injunction on October 12, 2016. Order, dated October 12,
2016 (Docket no. 11). Subsequently on October 13, 2016, Tribalco filed a motion to intervene in
this matter, which the Court granted on October 13, 2016. See generally Int. Mot. to Intervene;
Order dated October 13, 2016 (Docket entry no. 14).
       On October 21, 2016, the government filed the administrative record. See generally AR.
On November 14, 2016, By Light filed a motion for judgment upon the administrative record.
See generally Pl. Mot. On December 9, 2016, the government and Tribalco filed their respective
responses and oppositions to By Light’s motion for judgment upon the administrative record and
cross-motions for judgment upon the administrative record. See generally Def. Mot.; Int. Mot.
       On December 19, 2016, By Light filed a response and opposition to the government’s
and Tribalco’s cross-motions for judgment upon the administrative record and a reply in support
of its motion for judgment upon the administrative record. See generally Pl. Opp. On December
30, 2016, the government and Tribalco filed their respective replies in support of their cross-
motions for judgment upon the administrative record. See generally Def. Reply; Int. Reply.
       These matters have been fully briefed, the Court addresses the pending motions.




                                                 9
III.   LEGAL STANDARDS

       A.      Jurisdiction And Bid Protests
       The Tucker Act grants the United States Court of Federal Claims jurisdiction over bid
protests brought by “an interested party objecting to a solicitation by a Federal agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1) (2011). In bid protest cases, this Court reviews agency
actions under the “arbitrary and capricious” standard. See 28 U.S.C. § 1491(b)(4) (adopting the
standard of review set forth in the Administrative Procedure Act). And so, under the
Administrative Procedure Act standard, an award may be set aside if, “(1) the procurement
official’s decision lacked a rational basis; or (2) the procurement procedure involved a violation
of regulation or procedure.” Banknote Corp. of Am., Inc. v. United States, 365 F.3d 1345, 1351
(Fed. Cir. 2004) (quoting Impresa Construzioni Geom. Domenico Garufi v. United States, 238
F.3d 1324, 1332 (Fed. Cir. 2001)). The United States Court of Appeals for the Federal Circuit
has also recognized that:

       When a challenge is brought on the first ground, the test is ‘whether the
       contracting agency provided a coherent and reasonable explanation of its exercise
       of discretion, and the disappointed bidder bears a “heavy burden” of showing that
       the award decision had no rational basis. When a challenge is brought on the
       second ground, the disappointed bidder must show a clear and prejudicial
       violation of applicable statutes or regulations.’
 Id. at 1351 (citations omitted).

       In reviewing an agency’s procurement decision, the Court should recognize that the
agency’s decision is entitled to a “presumption of regularity.” Citizens to Pres. Overton Park,
Inc. v. Volpe, 401 U.S. 402, 415 (1971) (citations omitted), overruled on other grounds by
Califano v. Sanders, 430 U.S. 99 (1977). And so, the Court should not substitute its judgment
for that of the agency. Cincom Sys., Inc. v. United States, 37 Fed. Cl. 663, 672 (1997). “The
protestor must show, by a preponderance of the evidence, that the agency’s actions were either
without a reasonable basis or in violation of applicable procurement law” or procedure. Info.
Tech. & Applications Corp. v. United States, 51 Fed. Cl. 340, 346 (2001), aff’d, 316 F.3d 1312
(Fed. Cir. 2003) (“ITAC”); see also Bannum, Inc. v. United States, 60 Fed. Cl. 718, 723 (2004);
Gentex Corp. v. United States, 58 Fed. Cl. 634, 648 (2003). This standard “is highly deferential”


                                                10
and “requires a reviewing court to sustain an agency action evincing rational reasoning and
consideration of relevant factors.” Advanced Data Concepts, Inc. v. United States, 216 F.3d
1054, 1058 (Fed. Cir. 2000) (citing Bowman Transp., Inc. v. Ark.–Best Freight Sys., Inc., 419
U.S. 281, 285 (1974)).

        In addition, as long as there is “a reasonable basis for the agency’s action, the court
should stay its hand even though it might, as an original proposition, have reached a different
conclusion . . .” Honeywell, Inc. v. United States, 870 F.2d 644, 648 (Fed. Cir. 1989) (citations
omitted). But, if “the agency ‘entirely fail[s] to consider an important aspect of the problem [or]
offer[s] an explanation for its decision that runs counter to the evidence before the agency,’” then
the resulting action lacks a rational basis and, therefore, is defined as arbitrary and capricious.
Ala. Aircraft Indus., Inc.–Birmingham v. United States, 586 F.3d 1372, 1375 (Fed. Cir. 2009)
(quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

        B.      Judgment Upon The Administrative Record And Injunctive Relief

        Generally, Rule 52.1 limits this Court’s review of an agency’s procurement decision to
the administrative record. RCFC 52.1; see Axiom Res. Mgmt., Inc. v. United States, 564 F.3d
1374, 1379 (Fed. Cir. 2009) (“‘[T]he focal point for judicial review should be the administrative
record already in existence’”.). And so, unlike a summary judgment motion brought pursuant to
Rule 56, the existence of genuine issues of material fact does not preclude judgment upon the
administrative record under Rule 52.1. Tech. Sys., Inc. v. United States, 98 Fed. Cl. 228, 242-43
(2011). Rather, the Court’s inquiry is whether, “given all the disputed and undisputed facts, a
party has met its burden of proof based on the evidence in the record.” A&D Fire Prot., Inc. v.
United States, 72 Fed. Cl. 126, 131 (2006).
        In addition, under its bid protest jurisdiction, the Court “may award ‘any relief [it]
considers proper, including declaratory and injunctive relief.’” 28 U.S.C. § 1491(b)(2); see also
Centech Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009). In deciding whether
to issue a permanent injunction, the Court considers: (1) whether the plaintiff has succeeded
upon the merits of the case; (2) whether the plaintiff will suffer irreparable harm if the court
withholds injunctive relief; (3) whether the balance of hardships to the respective parties favors
the grant of injunctive relief; and (4) whether it is in the public interest to grant injunctive relief.
PGBA, LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004); see also Amoco Prod.



                                                   11
Co. v. Vill. of Gambell, Alaska, 480 U.S. 531, 546 n. 12 (1987) (“The standard for a preliminary
injunction is essentially the same as for a permanent injunction with the exception that the
plaintiff must show a likelihood of success on the merits rather than actual success.”); Centech
Grp., Inc., 554 F.3d at 1037. These four factors are to be considered collectively, rather than
individually, such that “[n]o one factor, taken individually, is necessarily dispositive. . . . [T]he
weakness of the showing regarding one factor may be overborne by the strength of the others.”
FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993). Conversely, “the absence of an
adequate showing with regard to any one factor may be sufficient” to deny injunctive relief. Id.
        A plaintiff who cannot demonstrate success upon the merits cannot prevail upon a motion
for injunctive relief. Nat’l Steel Car, Ltd. v. Canadian Pacific Ry., Ltd., 357 F.3d 1319, 1325
(Fed. Cir. 2004) (finding that a plaintiff who cannot demonstrate a reasonable likelihood of
success upon the merits cannot prevail upon its motion for preliminary injunctive relief), reh’g
and reh’g en banc denied. The Federal Circuit has also found success upon the merits to be “the
most important factor for a court to consider when deciding whether to issue injunctive relief.”
Dellew Corp. v. United States, 108 Fed. Cl. 357, 369 (2012) (citing Blue & Gold Fleet, L.P. v.
United States, 492 F.3d 1308, 312 (Fed. Cir. 2007)). However, while success upon the merits is
necessary, it is not sufficient alone for a plaintiff to establish that it is entitled to injunctive relief.
See Contracting, Consulting, Eng’g LLC v. United States, 104 Fed. Cl. 334, 353 (2012)
(“Although plaintiff’s entitlement to injunctive relief depends on it succeeding on the merits, it is
not determinative because the three equitable factors must be considered, as well.”) (citing
PGBA, LLC, 389 F.3d at 1228-29).

IV.     LEGAL ANALYSIS
        In its motion for judgment upon the administrative record, By Light challenges the
evaluation process for the Solicitation upon four grounds. First, By Light alleges that the
USACE’s determination that By Light’s final proposal contained a deficiency−because the
proposal did not include a task order number for work performed under a base IDIQ
contract−was arbitrary and capricious. Pl. Mot. at 12-15. Second, By Light alleges that the
USACE “improperly introduced an unannounced criterion that descriptions of past projects
performed as task orders under IDIQ contracts must include a task order number,” in violation of
48 C.F.R. § 15.303(b)(4). Id. at 16-17. Third, By Light alleges that the USACE erred in



                                                    12
upgrading the rating regarding the relevancy of Tribalco’s past performance under the
Solicitation’s Past Performance factor to a “relevant” rating, in violation of 48 C.F.R. §
15.305(a)(2)(iv). Id. at 18-21. Finally, By Light alleges that the USACE conducted an
“irrational” evaluation of the final proposals submitted by By Light and Tribalco, thereby
prejudicing By Light. Id. at 21-22.
        The government and Tribalco both counter that the administrative record in this matter
shows that the USACE conducted a reasonable evaluation process, in accordance with the
requirements of the Solicitation and applicable law. For the reasons discussed below, the Court
agrees. And so, the Court DENIES By Light’s motion for judgment upon the administrative
record; GRANTS the government’s cross-motion for judgment upon the administrative record;
and GRANTS Tribalco’s cross-motion for judgment upon the administrative record.

        A. By Light’s Challenge To The Solicitation’s
           Task Order Number Requirement Is Untimely

        As an initial matter, to the extent that By Light alleges in this post-award bid protest
action that the Solicitation contains a patent ambiguity with respect to whether a task order
number for work performed for an IDIQ contract is required to satisfy the Solicitation’s
experience sub-factor, By Light’s claim is untimely. This Court has long recognized that an
offeror wishing to challenge the terms of a solicitation must do so before offers are due. Blue &
Gold Fleet, 492 F.3d at 1313-15 (holding that a protester who knew the agency’s interpretation
of a solicitation but failed to challenge it before bids were due, waived its ability to object
afterwards). It is also well established that when a solicitation contains a patent ambiguity, an
offeror must bring the patent ambiguity to the attention of the contracting officer prior to the
close of the procurement process, or otherwise waive the ability to pursue a claim in this Court.
Id. And so, By Light may not challenge an alleged patent ambiguity in the Solicitation with
respect to the task order number requirement here, if By Light failed to raise a concern about this
requirement before the conclusion of the procurement process. Id.
        In this case, the administrative record shows that By Light did not raise a concern about
the Solicitation’s task order number requirement prior to submitting its final proposal. 3 See AR


3
  The government attached the Declaration of Jennifer L. Kelley, the contracting officer for the
Solicitation, as an attachment to its opposition to By Light’s motion for judgment upon the administrative
record and cross-motion. Def. Mot. at Attachment. But, the government has not moved to supplement


                                                   13
at 982-92. The administrative record also shows that, although By Light did not raise this issue,
By Light had ample opportunity to challenge the Solicitation’s task order number requirement
prior to submitting its final proposal. In fact, the record evidence shows that the USACE
conducted an extensive question and answer process before the submission of initial proposals.
Id. at 901. Although more than 40 questions were put forward, By Light did not raise a question
about the Solicitation’s task order number requirement. Id. at 901, 982-92. 4
        The administrative record also shows that By Light had ample notice of the Solicitation’s
task order number requirement before final proposals were due. After finding that By Light’s
initial proposal failed to include the task order number for a project involving work performed
under an IDIQ contract, the USACE issued an evaluation notice specifically informing By Light
that “[t]he type of contracts listed must not be IDIQs or BPAs (should be task orders or delivery
orders of an IDIQ, BPA, or a standalone contract) . . .” Id. at 1313. To the extent that By Light
remained unclear about the requirement to provide a task order number for its IDIQ contracts, By
Light had an obligation to raise such concerns before submitting its final offer. See Blue & Gold
Fleet, 492 F.3d at 1313; see Pyramid Real Estate Servs., LLC v. United States, 95 Fed. Cl. 125,
137 n.16 (2010) (rejecting an offeror’s protest because it failed to raise concerns about the
solicitation during the proposal process despite the contracting agency’s answers and
amendments to related provisions). Because By Light failed to do so, the administrative record
shows that By Light has waived any claim regarding the Solicitation’s task order number
requirement in this case. See Blue & Gold Fleet, 492 F.3d at 1313.




the administrative record with this declaration. Because the existing administrative record is sufficient to
permit meaningful judicial review, the Court does not consider this declaration for the purpose of
resolving the parties’ cross-motions for judgment upon the administrative record.
4
 The administrative record suggests that the Solicitation’s task order number requirement may have been
unclear to several other offerors. Four of five offerors failed to include a task order number for an IDIQ
contract in their final proposals. Id. at 1686-89, 1700.



                                                     14
        B. By Light’s Claims Are Unsubstantiated By The Record Evidence

            1. The Record Evidence Also
               Shows That The USACE Reasonably
               Determined That By Light’s Proposal Was Deficient

        Even if By Light could pursue its challenge to the Solicitation’s task order number
requirement in this litigation, By Light’s challenge to this requirement is unsubstantiated by the
administrative record. A plain reading of the Solicitation makes clear that the Solicitation
requires that By Light provide a task order number for an IDIQ contract in order to satisfy the
Solicitation’s experience sub-factor. Because there is no dispute that By Light failed to do so
here, the administrative record demonstrates that the USACE reasonably determined that By
Light’s final proposal contained a deficiency.
        In this regard, the Solicitation provides that, “[a]n IDIQ contract . . . alone does not
constitute a relevant ‘project’” under the Solicitation’s experience sub-factor. AR at 207.
Rather, the Solicitation requires that “a task order under an IDIQ contract . . . may count as a
‘project’”. Id. And so, the Solicitation clearly provides that an IDIQ contract alone cannot be a
project for the purpose of satisfying the experience sub-factor.
        In addition, the Solicitation further requires, among other things, that:
                Offerors shall submit documentation with a minimum of three past
                or current projects with similar scope, magnitude, and complexity
                to the work described in the solicitation. Experience must include
                the following information: . . . contract number . . .

Id. (emphasis supplied). And so, the plain text of the Solicitation also makes clear that among
the information that must be provided to satisfy the experience sub-factor is a contract number
for a particular project. Id.
        Because an IDIQ contract cannot be considered a “project” under the plain terms of the
Solicitation, the USACE interpreted the Solicitation’s requirement to provide a “contract
number” for projects involving an IDIQ contract to require that the task order number for work
performed under an IDIQ contract be provided. Id. at 207, 1313. As the government observes in
its cross-motion, the USACE’s reading of the Solicitation is reasonable because a base IDIQ
contract could not be put forward as a “project” for the purpose of satisfying the Solicitation’s
experience sub-factor. Def. Mot. at 22-23. Given this, the USACE reasonably interpreted the
Solicitation to require that By Light provide the task order number for any project involving


                                                  15
work performed under an IDIQ contract that had been provided to satisfy the Solicitation’s
experience sub-factor.
       Because the Solicitation requires that By Light provide a task order number for its IDIQ
contracts, the administrative record also demonstrates that the USACE reasonably concluded that
By Light’s final proposal was deficient. There is no dispute that By Light’s final proposal did
not provide the task order number for one of the IDIQ contracts that By Light identified to
satisfy the Solicitation’s experience sub-factor. Id. at 1483-85. Given this, the USACE
appropriately concluded that this failure constituted a deficiency in By Light’s final proposal.
        By Light’s contention that its final proposal was not deficient because By Light provided
other information to satisfy the experience sub-factor─including the contract type, award date and
period of performance─is also misguided. See Pl. Mot. at 13; Id. at 1537-39. While the
Solicitation does require that By Light provide this information, doing so did not relieve By
Light of its obligation under the Solicitation’s experience sub-factor to also provide the task
order number for the work performed under all of its IDIQ contracts. See AR at 207. By Light’s
argument that it needed only to provide the contract number for its base IDIQ contract is also
contrary to the plain language of the Solicitation. Pl. Mot. at 12-15. And so, again, the record
evidence demonstrates that the USACE reasonably determined that By Light’s final proposal
was deficient. The Court will not set aside the agency’s reasonable procurement decision.

           2. By Light Has Not Demonstrated That The Task
              Order Number Requirement Is An Unannounced Criterion

       By Light similarly fails to show that the Solicitation’s task order number requirement is
an unannounced evaluation criterion. To prevail upon this claim, By Light must show that: (1)
the USACE used a significantly different basis in evaluating the proposals than was disclosed
and (2) By Light has been prejudiced because it had a substantial chance to receive the contract
award but for that error. NEQ, LLC v. United States, 88 Fed. Cl. 38, 48 (2009) (citing Banknote
Corp., 56 Fed. Cl. at 387). By Light makes neither showing here.
       Rather, the administrative record demonstrates that the USACE used the criterion set
forth in the Solicitation to evaluate the experience sub-factor. As discussed above, the plain
language of the Solicitation makes clear that an IDIQ contract number is insufficient to satisfy
the experience sub-factor and that a task order number for the work performed under an IDIQ
contract is required to comply with this sub-factor.


                                                 16
        The administrative record also demonstrates that the USACE informed By Light of this
requirement prior to the submission of By Light’s final proposal. AR at 1313. Given this, the
administrative record shows that the USACE evaluated By Light’s initial and final proposals
under the same criterion, by requiring that a task order number for any IDIQ contract must be
provided to satisfy the experience sub-factor. Id. at 1313, 1479-85. 5

            3. The USACE Did Not Err In Evaluating
               The Solicitation’s Past Performance Factor

        The administrative record also shows that the USACE conducted a proper evaluation
process with respect to its consideration of the Solicitation’s Past Performance factor. In this
regard, By Light alleges the USACE erred by upgrading Tribalco’s rating with respect to
relevance under the Past Performance factor from “somewhat relevant” to “relevant,” in
violation of 48 C.F.R. § 15.305. Pl. Mot. at 18-21; AR at 1749; 48 C.F.R. § 15.305. By Light
further alleges that it has been prejudiced as a result of this error. AR at 21. For the reasons
discussed below, the Court disagrees.
        The record evidence demonstrates that, even if the USACE erred in its evaluation of the
Past Performance factor as By Light suggests, By Light has not been prejudiced by such an error.
In this regard, the administrative record shows that the USACE determined that both By Light
and Tribalco “had relevant past performances” and that the USACE initially rated both offerors’
past experience as “somewhat relevant.” Id. at 1661; 1734; 1749. The record evidence further
demonstrates that the SSEB later determined that, in order to not penalize or exclude either
offeror from further consideration for award of the contract, the SSEB should upgrade both
offerors’ ratings with respect to relevance under the Past Performance factor to “relevant.” Id. at
1734, 1749.
        To the extent that Tribalco benefitted from the USACE’s decision to upgrade its
relevancy rating for past performance, the record evidence shows that By Light similarly
benefitted from this decision. Given this, By Light has not shown how it has been prejudiced by



5
  By Light also fails to demonstrate that it has been prejudiced because of the USACE’s evaluation
criterion. The administrative record shows that By Light would not have been awarded the contract at
issue in this case even if the USACE had not found By Light’s proposal to be deficient due to the lack of
a task order number. AR at 1836.



                                                   17
the USACE’s decision and so, By Light cannot prevail on this claim. Pl. Mot. at 18-21; see
generally Pl. Opp; Banknote Corp., 365 F.3d at 1351 (A disappointed bidder must show a clear
and prejudicial violation of applicable statutes or regulations.)

           4. The USACE’s Trade-Off Analysis Was Reasonable
       Lastly, the record evidence does not support By Light’s claim that the USACE conducted
an “irrational” evaluation of the final proposals submitted by By Light and Tribalco. Pl. Opp. at
9-13; see also Pl. Mot. at 21-22. To the contrary, the administrative record shows that the
USACE’s contracting officer performed a detailed and balanced trade-off analysis that
reasonably compared the final proposals submitted by Tribalco and By Light. AR at 1832-50.
       With respect to the trade-off analysis for the Solicitation’s Technical Capability factor,
the contracting officer’s trade-off analysis found that Tribalco’s final proposal offered more
strengths, even if By Light received an outstanding rating under this factor. Id. For example, the
contracting officer found that:
               [t]he number of Full Time Employees (FTE’s) [***] proposed by
               By Light is roughly half of those used to estimate the [Independent
               Government Estimate for the Solicitation (“IGE”)]. . . . In
               comparison, Tribalco proposed 3.5 FTE’s and their proposal meets
               the labor support needs of the PWS requirements and more closely
               aligns with the 4 FTE’s used in the development of the IGE.
Id. at 1837.
       With respect to the Solicitation’s Past Performance factor, the contracting officer further
found that the government’s confidence in By Light’s and Tribalco’s ability to perform the work
at an acceptable level was “satisfactory” for both offerors. Id. at 1840. But, with respect to the
Solicitation’s Price factor, the contracting officer found that, “although it appears that By Light is
providing the lowest priced proposal, they are not providing the Government the Best Value
when it comes to Centralized Support.” Id. at 1842. And so, the contracting officer ultimately
concluded that Tribalco’s proposal offered the best value to the government. Id. at 1836-50.
       By Light’s contention that the USACE’s trade-off analysis is flawed because that analysis
reflects a pre-determined outcome is also belied by the record evidence. Pl. Opp. at 9-13. As
demonstrated above, the record evidence shows that the USACE’s contracting officer carefully
considered and weighed several evaluation factors and sub-factors in comparing By Light’s final
proposal and Tribalco’s final proposal.



                                                 18
       By Light’s argument that the Court should set aside the USACE’s trade-off
analysis−because the USACE allegedly did not reveal to By Light that a trade-off analysis had
been performed−is equally misguided. Even if true, By Light does not explain how the
USACE’s decision not to reveal this trade-off analysis violates terms of the Solicitation, or has
prejudiced By Light. Pl. Mot. at 22.
       Indeed, By Light points to no evidence in the administrative record to show that the
USACE’s trade-off analysis lacked a rational basis, or that this analysis has not been performed
in good faith. See generally Pl. Mot. and Pl. Opp. Given this, the Court will not substitute its
judgment for that of the USACE. Cincom Sys., Inc., 37 Fed. Cl. at 672.

       C. By Light Has Not Shown That It Is Entitled To Injunctive Relief

       Because By Light has not met its burden to demonstrate that the USACE’s evaluation
process for the Solicitation was improper, By Light also fails to demonstrate that it is entitled to
the injunctive relief that it seeks in this matter. When determining whether to grant injunctive
relief, the Court considers: (1) whether the plaintiff has succeeded upon the merits of the case;
(2) whether the plaintiff will suffer irreparable harm if the Court withholds injunctive relief; (3)
whether the balance of hardships to the respective parties favors the grant of injunctive relief;
and (4) whether it is in the public interest to grant injunctive relief. PGBA, LLC, 389 F.3d at
1228-29; see also Zenith Radio Corp. v. United States, 710 F.2d 806, 809 (Fed. Cir. 1983). In
addition, where as here, the evidence demonstrates that a plaintiff will not succeed upon the
merits of its claims, a plaintiff cannot prevail upon a claim for injunctive relief. Cf. Altana
Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1005 (Fed. Cir. 2009) (citing Amazon.com,
Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1350 (Fed. Cir. 2001)) (“Although the factors
are not applied mechanically, a movant must establish the existence of both of the first two
factors to be entitled to a preliminary injunction” or a temporary restraining order); Nat’l Steel
Car, Ltd., 357 F.3d at 1325 (finding that a plaintiff who cannot demonstrate a reasonable
likelihood of success upon the merits cannot prevail upon its motion for preliminary injunctive
relief), reh’g and reh’g en banc denied.

       In this case, By Light has simply not demonstrated that any of its challenges to the
USACE’s evaluation process for the Solicitation are supported by the administrative record.
Given this, By Light also has not shown that it is entitled to injunctive relief.



                                                  19
V.     CONCLUSION
       In sum, the administrative record in this case demonstrates that the USACE conducted a
reasonable evaluation process for the Solicitation at issue in this litigation and that the agency’s
evaluation process complied with the terms of the Solicitation and applicable law. Given this,
By Light has not shown that the USACE’s actions here were arbitrary, capricious, an abuse of
discretion, or not in accordance with the Solicitation or applicable law.

       And so, for the foregoing reasons, the Court:

       (1) GRANTS the government’s motion for judgment upon the administrative record;
       (2) GRANTS Tribalco’s motion for judgment upon the administrative record;
       (3) DENIES By Light’s motion for judgment upon the administrative record; and
       (4) DENIES By Light’s motion for a temporary restraining order and preliminary
           injunctive relief.

       Judgment shall be entered accordingly.

       Each party shall bear their own costs.

       Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the protective order entered in this matter on October
13, 2016. This Memorandum Opinion and Order shall be filed under seal. The parties shall
review the Memorandum Opinion and Order to determine whether, in their view, any
information should be redacted in accordance with the terms of the Protective Order prior to
publication.

       The Court hereby ORDERS that the parties FILE, by April 10, 2017, a joint status report
identifying the information, if any, that they contend should be redacted, together with an
explanation of the basis for each proposed redaction.

       IT IS SO ORDERED.



                                                   s/ Lydia Kay Griggsby
                                                   LYDIA KAY GRIGGSBY
                                                   Judge




                                                 20